— Decision and order, Family Court, New York County (McDonald, J.), dated July 11, 1980, unanimously held in abeyance pending further developments in the Family Court and the Supreme Court, and until the further order of this court. Counsel are directed to notify this court of any decisions in the Family Court and the Supreme Court in this case, and, in any event, to render a report to this court not later than September 15, 1982, as to the then status of the proceedings in the Family Court and in the Supreme Court. No opinion. Concur — Carro, J. P., Lupiano, Silverman and Asch, JJ.